                                           Case 5:19-cv-04286-BLF Document 95 Filed 08/13/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 19-cv-04286-BLF (SVK)
                                   8
                                                                                             ORDER ON DISCOVERY LETTER
                                   9     In re Google Assistant Privacy Litigation           BRIEF
                                  10                                                         Re: Dkt. No. 94
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the Parties’ dispute regarding section 7.4(a)(2) of the Model Protective

                                  14   Order for Litigation Involving Patents, Highly Sensitive Confidential Information and/or Trade

                                  15   Secrets (“MPO”). Dkt. 94. In relevant part, section 7.4(a)(2) requires a party to provide certain

                                  16   identifying information for any retained expert before showing the expert another party’s Highly

                                  17   Confidential information. The party whose documents are at issue then has fourteen days to file

                                  18   an objection to the expert seeing the party’s Highly Confidential information. Section 7.4(b). The

                                  19   objection process is detailed in section 7.4(c).

                                  20          Plaintiffs object to section 7.4(a)(2) to the extent it requires the disclosure of the identity of

                                  21   retained experts, both testifying and non-testifying. Plaintiffs argue that section 7.4(a)(2) invades

                                  22   the attorney client privilege and the attorney work product doctrine, that there is no substantial

                                  23   need for section 7.4(a)(2) disclosures in this case and that the requirements of section 7.4(a)(2) are

                                  24   prejudicial to Plaintiffs. Defendants argue that the provisions of section 7.4(a)(2) are warranted in

                                  25   this case for the protection of extremely sensitive confidential information. Defendant has also

                                  26   indicated a willingness to agree to modest modifications as to the identifying information to be

                                  27   provided.

                                  28          The Court finds, in concurrence with innumerable decisions in this District, that section 7.4
                                           Case 5:19-cv-04286-BLF Document 95 Filed 08/13/20 Page 2 of 4




                                   1   is inherently reasonable and further, that it is appropriate to adopt, with modest modifications, in

                                   2   this case.

                                   3           Plaintiffs suggest that section 7.4(a)(2) is contrary to cited decisions restricting discovery

                                   4   as to the identity of experts. Dkt. 94 at 2-3. This Court finds the cases cited distinguishable from

                                   5   the case at hand in significant ways. In Todd v. Tempur-Sealy Int'l, Inc., No. 13-CV-04984-JST

                                   6   (MEJ), 2015 WL 1022886 (N.D. Cal. Mar. 6, 2015), the discovery dispute concerned the

                                   7   identification of a former employee of defendant who had been contacted by plaintiff’s counsel.

                                   8   In that context, the court engaged in a general discussion of Rule 26 protections as they relate to

                                   9   “informal consultants.” Id. at *3. Notably the court did not address the MPO or the specific

                                  10   situation addressed by section 7.4(a)(2): the identification of experts before they receive a party’s

                                  11   highly confidential information. Similarly, in Burt v. AVCO Corp., No. CV-15-3355-MWF-

                                  12   PJWX, 2015 WL 12912366 (C.D. Cal. Nov. 17, 2015), the Central District addressed unique facts
Northern District of California
 United States District Court




                                  13   of whether production of documents might violate the Arms Export Control Act (AECA). It was

                                  14   that potential for violation of the statute that was the basis for the defendant’s proposed protective

                                  15   order providing for disclosure of the identity of experts. Without the benefit of this District’s

                                  16   MPO, the court conducted an “exceptional circumstances” analysis and found that defendant’s

                                  17   concerns arising under AECA did not meet that standard. It was in this narrow context that the

                                  18   Central District expressed its concern regarding attorney-client and attorney work product

                                  19   doctrine. Id. at *4. As a result, this Court is not persuaded that those facts in a case from another

                                  20   jurisdiction undermine the inherent reasonableness of section 7.4(a)(2) of this District’s MPO.

                                  21           Plaintiffs cite only one case from this District that addresses section 7.4(a)(2) of the MPO,

                                  22   Corley v. Google, Inc., No. 16-cv-00473-LHK (HRL), 2016 WL 3421402 (N.D. Cal. June 22,

                                  23   2016). In Corley, the plaintiff proposed several modifications to the MPO, and the court agreed to

                                  24   modify the provision requiring the pre-disclosure identification of experts. Id. at *3. This Court

                                  25   does not find Corley instructive in the instant case for the following reasons. First, this Court

                                  26   disagrees that Rule 26 prohibits the discovery of the identity of experts. A plain reading of Rule

                                  27   26 is that it restricts the discovery of facts and opinions. Fed. R. Civ. P. 26(b)(4)(D); Ibrahim v.

                                  28   Dep’t of Homeland Sec., 669 F.3d 983, 999 (9th Cir. 2012). Further, there is no support in this
                                                                                          2
                                           Case 5:19-cv-04286-BLF Document 95 Filed 08/13/20 Page 3 of 4




                                   1   case for an argument that identification of an expert pursuant to section 7.4(a)(2) would somehow

                                   2   reveal the facts and opinions known to that expert, which appeared to be a concern of the court in

                                   3   Corley. Corley, at *3.

                                   4          Another significant reason for rejecting the reasoning of Corley in this case is a

                                   5   fundamental point worth highlighting. To the extent that “substantial need”1 should be

                                   6   demonstrated before requiring the disclosure of the identity of expert witnesses, the MPO

                                   7   anticipates and satisfies that requirement. The MPO distinguishes between merely Confidential

                                   8   materials and Highly Confidential– Attorneys Eyes Only materials.2 Only the latter calls for

                                   9   identification of an expert before disclosure. Underpinning the MPO is the logic, which this Court

                                  10   adopts, that Highly Confidential information, as defined in the MPO, provides a substantial need

                                  11   for pre-disclosure identification of an expert. A party should have an opportunity to vet someone

                                  12   who is going to have access to their “extremely sensitive” confidential information, the disclosure
Northern District of California
 United States District Court




                                  13   of which creates a substantial risk of harm. Under such circumstances a party should not have to

                                  14   rely on an opponent’s expert’s self-evaluation of conflicts. See Ibrahim, 669 F.3d at 999. Hence,

                                  15   section 7.4(a)(2) allows for vetting by the party at risk. Importantly, the MPO also provides

                                  16   multiple opportunities for a party, in this case Plaintiffs, to challenge first the designation of

                                  17   information as “Highly Confidential” (MPO, section 6) and second to respond to objections to an

                                  18   expert raised by Defendant. MPO, section 7.4(c). The Court further notes that the objection

                                  19   process places the burden of challenging the expert on the moving party. Id.

                                  20          The Court agrees that Defendants’ concern of potential substantial harm in this case is

                                  21

                                  22   1
                                        Todd v. Tempur-Sealy Int'l, Inc., No. 13-CV-04984-JST(MEJ), 2015 WL 1022886 (N.D. Cal.
                                       Mar. 6, 2015); In re Pizza Time Theatre Securities Litigation, 113 F.R.D. 94, 98 (N.D. Cal. 1986).
                                  23

                                  24
                                       2
                                         Section 2.2 of the MPO defines “CONFIDENTIAL” Information or Items as “information
                                       (regardless of how it is generated, stored or maintained) or tangible things that qualify for
                                  25   protection under Federal Rule of Civil Procedure 26(c).”
                                       Section 2.8 of the MPO defines “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                  26   Information or Items as “extremely sensitive ‘Confidential Information or Items,’ disclosure of
                                       which to another Party or Non-Party would create a substantial risk of serious harm that could not
                                  27   be avoided by less restrictive means.”

                                  28
                                                                                           3
                                           Case 5:19-cv-04286-BLF Document 95 Filed 08/13/20 Page 4 of 4




                                   1   legitimate for the reasons set forth in Dkt. 94 at 4. The Court is not persuaded that section

                                   2   7.4(a)(2) puts Plaintiffs at a disadvantage in the litigation. Should Defendants challenge an expert,

                                   3   Plaintiffs’ counsel will not face that challenge unarmed; rather they will have the assistance of the

                                   4   subject expert in responding to any issues Defendants may raise. Accordingly, Plaintiffs’ motion

                                   5   to exclude or modify the identification requirements of section 7.4(a)(2) of the MPO is DENIED.

                                   6          Finally, the Court notes that in the meet and confer process Defendants offered a

                                   7   compromise as to what identification information should be provided. The Court finds this

                                   8   compromise reasonable and ORDERS that section 7.4(a)(2) be modified to require the disclosure

                                   9   of only the following: (i) the full name of the Expert and the city and state of his or her primary

                                  10   residence, and (ii) a copy of the Expert’s current resume, which shall account for at least the past

                                  11   five years of the Expert’s work. The Court also notes that in the draft protective order provided to

                                  12   the Court at Dkt. 94-3 there is a typographical error in section 7.3(b) to be corrected.
Northern District of California
 United States District Court




                                  13          The parties are to submit a protective order to the undersigned in accordance with this

                                  14   Court’s order within seven days of the date of this order. Either party may seek relief from this

                                  15   order within 14 days by filing a motion for relief with the District Judge in this case.

                                  16          SO ORDERED.

                                  17   Dated: August 13, 2020

                                  18

                                  19
                                                                                                     SUSAN VAN KEULEN
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
